 In theMatter of BENJAMINLEVINE, DOINGBUSINESS UNDER THE NAMEAND STYLE OF ESTELLITEFIXTURES COMPANYandINTERNATIONALBROTHERHOOD OF ELECTRICAL WORKERS,LOCAL UNION No. 438CaseNo. C-258LightingEquipmentManufacturing Industry-Interference, Restraint, orCoercion-Discrimcnatzon:charges of, in regard to hire and tenure of employ-ment, dismissed,where reinstatement was on basis ofseniority-ReinstatementOrdered:preferential list established, with consent of employer.AMENDMENT TO DECISIONANDORDERMay 14,'19.38On April 4, 1938, the National Labor' Relations Board, hereincalled the Board, issued a Decision and Order 1 in the above-entitledcase.The Board found that the respondent, Benjamin Levine, Hoo-sick Falls, New York, had engaged in unfair labor practices affectingcommerce, within the meaning of Section 8 (1) and (3) and Section2 (6) and (7) of the National Labor Relations Act, 49 Stat. 449, andordered him to cease and desist from such unfair labor practicesand to take certain affirmative action, including reinstatement andback,pay,for Charles Rugemer, back pay for Raymond Armitage, andthe placement of John Griffin upon a preferential list for employ-ment whenever available.The Board predicated its conclusion thatthe respondent discriminated against Raymond Armitage and CharlesRugemer, Union employees, in respect to hire and tenure of employ-ment, by reinstating, after a lay-off, Ernest Gibbons, Jr., a nonunionworker, upon its finding that Gibbons, Jr., was the youngest in sen-iority rank among the employees in the department where all threeworked.On April 16, 1938, the respondent filed with the Board a petition,supported by affidavit, to amend the Decision and Order. In thepetition the respondent avers that he hired Gibbons, Jr., Armitage,and Rugemer on the following dates, respectively : April 27, 1936,May 14, 1936, and September 28, 1936, and recalled Gibbons, Jr., to'6 N L. R B 400207 208NATIONAL, LABOR RELATIONS BOARDwork in preference to Armitage and Rugemer in recognition of thehigher seniority status of Gibbons, Jr.The petition further showsthat the respondent reinstated "John Griffin in February 1938 andthat Griffin is now in his employ. In its petition the respondent asksthat the Decision and Order be modified with respect to the allegeddischarges of Raymond Armitage and Charles Rugemer and consentsto the entry of an amended order requiring the' respondent to placeRugemer on a preferential list for employment whenever work shouldbecome available.Copies of the petition and affidavit, and notice of opportunity torequest hearing or oral argument upon the petition were duly servedupon the Union. , The Union made no application to the Board forfurther proceedings.The Board has carefully considered the requests contained in thepetition and they are hereby granted. In accordance with said peti-tion and affidavit, the Board hereby amends its Decision of April 4,1938, by striking all findings of fact or conclusions of law therein inso far as they are inconsistent with the findings of fact and conclu-sions of law, hereinafter set forth.Upon the basis of the entirerecord in the case, including the petition and affidavit, the Boardmakes the following:FINDINGS OF FACT1.The respondent has not discriminated against his employees inregard to hire and tenure of employment, thereby discouraging theirmembership in a labor organization.2.The respondent has not discouraged membership in a labororganization by discriminating in regard to hire and tenure of em-ployment of Raymond Armitage and Charles Rugemer.Upon the basis of the above findings of fact and the findings setforth in the decision issued April 4, 1938, as amended, the Boardmakes the following :CONCLUSION OF LAWThe respondent has not discouraged membership in a labor organi-zation by discriminating in regard to hire and tenure' of employmentof Raymond Armitage and Charles Rugemer, thereby engaging inunfair labor practices, within the meaning of Section 8 (3) of the Act.AMENDMENT TO ORDERUpon the basis of the above findings of fact and conclusion of lawand the findings of fact and conclusions of law set forth in thedecision issued April 4, 1938, as amended, the Board, acting pursuant DECISIONS AND ORDERS209to Section 10 (d) of the National Labor Relations Act, hereby amendsits order of April 4, 1938, as follows :1.By striking therefrom paragraphs 1 (a), 2 (a), 2 (b), and 2 (c)of the order and substituting in lieu thereof the words "Place CharlesRugemer on a preferential list to be offered employment as it ariseson the basis of seniority by classification before any other,personsare hired."2.By inserting the words "Raymond Armitage and John Griffin"after the words "Arthur Cutler" in the second line of the last para-graph of the order.